Title: To George Washington from John Adams, 24 April 1793
From: Adams, John
To: Washington, George



Dear Sir
Quincy [Mass.] April 24. 1793

Captain John ⟨mutilated⟩ of Harvard in the Massachusetts, has been recommended to me, by So many respectable characters, and in Such handsome terms, that I cannot refuse his request of a Line to the President of the United States in his favour. He has the merit of long and early Services, though he is Said to have been lately unfortunate. As his application is entirely out of my Department, and to a Judge of his Pretentions both accurate and impartial I wish this Address from me, like all others in similar Cases, to be considered, as entirely Submitted to the Wisdom of the President, to whom I have the honour to be, with the highest Esteem and the strictest attachment the most humble & obedient Servant

John Adams

